Citation Nr: 1702734	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  15-22 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dental disability for compensation purposes.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.


This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board recognizes that a claim of service connection for a dental disability for compensation purposes is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the AOJ adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of service connection for a dental disability stems from an adverse determination by the AOJ, the dental issue addressed herein is limited to service connection for compensation purposes.  A June 2015 statement of the case noted that the Veteran's claim for VA outpatient dental treatment was forwarded to the VA medical facility nearest to the Veteran's home.  See 38 C.F.R. § 17.161 (2016).  Therefore, referral of the issue to the AOJ is not required.

In this case, the Veteran's notice of disagreement dated in August 2014 requested a 10 percent rating for dental problems.  However, a review of the record shows that a June 1953 decision issued by the Newark, New Jersey RO granted entitlement to service connection for teeth numbers 3, 13, 20, and 31 for treatment purposes only.  The decision noted that the letter was "not an authority to receive dental treatment at the expense of the Veterans Administration."  The letter advised the Veteran to apply to the nearest Veterans Administration office if he was in need of treatment for his service-connected teeth.  Nevertheless, the request for compensation for teeth 3, 13, 20, and 31, as raised by the record, is deemed by the Board to be part and parcel of the current appeal for service connection for dental disability for compensation purposes. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to applications to reopen previously denied claims, VA General Counsel issued the opinion VAOPGCPREC 6-2014.  This opinion states that notice must be given of "the information and evidence necessary to substantiate the particular type of claim being asserted."  In other words, VA is required "to explain what 'new and material evidence' means."  VAOPGCPREC 6-2014, para. 5, citing Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Although VA is no longer required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of claims for service connection, VA must still provide generic notice that explains the requirements for reopening these claims.  Compare VAOPGCPREC 6-2014 with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, a July 2013 VA notice letter indicated an attached form notifying the Veteran of "what the evidence must show", but there is no indication that the Veteran was provided notice of service connection or new and material evidence.  A corrective notice letter is required.  

As the Veteran's claim is being remanded for additional development, the AOJ must also associate a copy of the June 1952 rating decision, as cited by the June 2015 Statement of the Case, in which service connection for treatment purposes was granted for teeth 2, 3, 4, 13, and 18.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate a copy of the June 1952 rating decision cited by the June 2015 statement of the case, in which service connection for treatment purposes was granted for teeth 2, 3, 4, 13, and 18.  All efforts to locate the decision must be documented in the record.  

2.  Provide the Veteran with a VA notice letter concerning the petition to reopen the claim of entitlement to service connection for dental disability for compensation purposes, to include the definition of new and material evidence and evidence necessary to substantiate the claim for service connection for dental disability for compensation purposes.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

